CHIEF JUSTICE                                                                                  LISA MATZ
 CAROLYN WRIGHT                                                                           CLERK OF THE COURT
                                                                                             (214) 712-3450
JUSTICES                                                                                theclerk@ 5th.txcourts.gov
  DAVID L. BRIDGES
  MOLLY FRANCIS                                                                             GAYLEHUMPA
  DOUGLASS. LANG                                                                       BUSINESS ADMINISTRATOR
  ELIZABETH LANG-MIERS                                                                      (214) 712-3434
  ROBERT M. FILLMORE                                                                  gayle. humpa@5th.txcourts.gov
  LANA MYERS                                    (!Court of ~ppeals
  DAVID EVANS                                                                                  FACSIMILE
  ADA BROWN                            jfiftb 11Bistrict of mexas at ilBaUas                 (214)745-1083
  CRAIG STODDART
                                              600 COMMERCE STREET, SUITE 200
  BD...L WHITEHILL                                                                           INTERNET
  DAVIDJ. SCHENCK                                  DALLAS, TEXAS 75202              WWW.TXCOURTS.GOV/5THCOA.ASPX
  JASON BOATRIGHT                                     (214) 712-3400




                                                     January 8, 2018

       Blake A. Hawthorne, Clerk
       Supreme Court of Texas
       PO Box 12248
       Austin, Texas 78711
       RE:     Request to Transfer Original Proceeding
               Court of Appeals Number: 05-18-000 11-CV

       Style: In re James Pikl

       Dear Mr. Hawthorne:

              In accordance with Texas Rule of Appellate Procedure 16.2 and Texas Rule of Civil
       Procedure 18b(b)(l), the Justices of the Fifth District Court of Appeals have voluntarily recused
       themselves and the Court from participating in this case. A copy of the recusal order is attached.
       Therefore, the Court is requesting that the Texas Supreme Court, pursuant to its authority under
       section 73.001 of the Texas Government Code, transfer the original proceeding to another court
       of appeals.
                                                                         ~-

                  The Court appreciates your assistance with this matter.




                  Enclosures

                  cc:    All counsel
                  ltr:cw